demonstrate the underlying facts by a preponderance of the evidence,
                 Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We give
                 deference to the district court's factual findings if supported by substantial
                 evidence and not clearly erroneous but review the court's application of
                 the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
                 P.3d 1164, 1166 (2005).
                             First, appellant claimed that trial counsel was ineffective for
                 failing to explain a guilty plea agreement to him. Appellant failed to
                 demonstrate that trial counsel was deficient or that he was prejudiced.
                 The plea offer was communicated to appellant, and there was no
                 allegation that trial counsel told him to refuse the plea agreement.
                 Therefore, Missouri v. Frye, 566 U.S.          , 132 S. Ct. 1399 (2012) and
                 Latter v. Cooper, 566 U.S.        , 132 S. Ct. 1376 (2012), do not apply.
                 Further, it appears from his petition that appellant rejected the plea
                 agreement because he wanted more favorable terms. Accordingly, the
                 district court did not err in denying this claim.
                             Second, appellant claimed that trial counsel was ineffective for
                 failing to provide appellant with discovery or to discuss the discovery with
                 appellant. Appellant failed to demonstrate that he was prejudiced
                 because he failed to demonstrate a reasonable probability of a different
                 outcome at trial had trial counsel provided or discussed the discovery with
                 appellant. Therefore, the district court did not err in denying this claim.
                             Third, appellant claimed that trial counsel was ineffective for
                 failing to interview or depose the Walmart employees. Appellant failed to
                 demonstrate that trial counsel was deficient or that he was prejudiced.
                 Appellant failed to demonstrate that interviewing or deposing the
                 employees would have produced any exculpatory evidence as the

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                employees involved in the case testified at trial. Therefore, he failed to
                demonstrate a reasonable probability of a different outcome at trial had
                trial counsel interviewed or deposed these witnesses. Accordingly, the
                district court did not err in denying this claim.
                             Fourth, appellant claimed that trial counsel was ineffective for
                failing to interview and call mitigating witnesses at trial. Appellant failed
                to demonstrate trial counsel was deficient or that he was prejudiced. Trial
                counsel called a friend of appellant's at trial who testified about the same
                information that appellant wanted presented at trial through these other
                witnesses. Appellant failed to demonstrate that further evidence
                presented through these other witnesses would have created a reasonable
                probability of a different outcome at trial. Therefore, the district court did
                not err in denying this claim.
                            Fifth, appellant claimed that trial counsel was ineffective for
                failing to object to the State's use of "thought bubbles" that were added to
                the security video. Appellant failed to demonstrate that trial counsel was
                deficient or that he was prejudiced. There was no security video presented
                at trial. Therefore, counsel was not ineffective for failing to object to it. It
                appears appellant is complaining about a PowerPoint presentation used
                by the State in its closing arguments. Appellant failed to demonstrate
                that the State's use of this PowerPoint presentation was inappropriate,
                and counsel is not deficient for failing to make futile objections.          See
                Donovan v. State, 94 Nev. 671, 675, 584 P.2d 708, 711 (1978). Therefore,
                the district court did not err in denying this claim.
                            Sixth, appellant claimed that trial counsel was ineffective for
                failing to call an expert in digital video enhancement who could have
                zoomed in on his license to demonstrate that appellant provided a valid

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                license. As stated above, there was no security video of the offense;
                therefore, trial counsel was not deficient in failing to call an expert to
                examine the video. Accordingly, the district court did not err in denying
                this claim.
                              Seventh, appellant claimed that trial counsel was ineffective
                for failing to prepare a defense witness for trial. Appellant failed to
                demonstrate that trial counsel was deficient or that he was prejudiced
                because he failed to support this claim with specific facts that, if true,
                entitled him to relief. Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d
                222, 225 (1984). Appellant failed to state how trial counsel could have
                prepared this witness for trial or how that preparation would have had a
                reasonable probability of changing the outcome at trial. Therefore, the
                district court did not err in denying this claim.
                              Eighth, appellant claimed that trial counsel was ineffective for
                failing to argue reasonable doubt and lack of intent as a defense strategy.
                Appellant failed to demonstrate that trial counsel was deficient or that he
                was prejudiced. Because appellant confessed to the police that he
                knowingly tried to cash a forged check, counsel tried to argue that
                appellant was drunk rather than trying to argue that there was a lack of
                proof This was a reasonable trial strategy for trial counsel to pursue.
                Further, trial counsel did present evidence attacking appellant's intent by
                calling a defense witness who testified that appellant was helping the
                woman with her car and would not have cashed a forged check. Therefore,
                the district court did not err in denying this claim.
                              Ninth, appellant claimed that trial counsel was ineffective for
                failing to investigate and prepare for trial. Appellant failed to
                demonstrate that he was prejudiced. Appellant failed to demonstrate a

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                       reasonable probability of a different outcome at trial had trial counsel
                       investigated further given appellant's confession to the police. Therefore,
                       the district court did not err in denying this claim.
                                     Tenth, appellant claimed that trial counsel was ineffective for
                       failing to call him to testify at trial. Appellant failed to demonstrate that
                       trial counsel was deficient. Appellant was canvassed by the district court
                       about his right to testify and was informed that the decision to testify was
                       his alone. Therefore, the district court did not err in denying this claim.
                                     Eleventh, appellant claimed that trial counsel was ineffective
                       for failing to file a motion for preservation of the tapes of trial and the
                       security video. Appellant failed to demonstrate that trial counsel was
                       deficient or that he was prejudiced. As stated previously, there was no
                       security video. Further, appellant failed to explain what other tapes at
                       trial should have been preserved or how preserving these other tapes
                       would have had a reasonable probability of changing the outcome of trial.
                       Therefore, the district court did not err in denying this claim.
                                     Twelfth, appellant claimed that trial counsel was ineffective
                       for failing to correct information in appellant's presentence report.
                       Appellant failed to demonstrate that trial counsel was deficient or that he
                       was prejudiced. Trial counsel informed the district court of an error in the
                       presentence report at sentencing regarding the number of prior
                       incarcerations. Further, appellant failed to demonstrate a reasonable
                       probability of a different outcome at sentencing had trial counsel informed
                       the district court of other allegedly incorrect information in the
                       presentence report. Therefore, the district court did not err in denying
                       this claim.



SUPREME COURT
        OF
     NEVADA
                                                              5
(0) 1947A    ,   e].
                            Thirteenth, appellant claimed that trial counsel was
                ineffective for failing to argue that he only had one felony conviction in the
                last ten years and therefore should not qualify for the habitual criminal
                enhancement. Further, he claimed that trial counsel should have argued
                that his prior convictions were old or non-violent and should have called
                witnesses in mitigation of sentence. Appellant failed to demonstrate that
                trial counsel was deficient or that he was prejudiced. Appellant's first
                argument is based on a misunderstanding of law in regard to habitual
                criminal treatment. To qualify for the small habitual criminal
                enhancement, a defendant must have a minimum of two prior felony
                convictions, which could have happened at any time in his past. 2 NRS
                207.010(1)(a). Appellant had seven prior felony convictions, more than
                enough to qualify for the small habitual criminal enhancement.
                            Further, trial counsel argued that appellant should not receive
                habitual criminal treatment, that one of his convictions noticed by the
                State did not qualify, and informed the district court of appellant's
                educational, work, and family history. Appellant also gave a lengthy
                statement regarding his views on the case, his family, and his drug
                history. Appellant failed to demonstrate that further evidence in
                mitigation was admissible, see NRS 176.015, or that it would have had a
                reasonable probability of changing the outcome at sentencing. Therefore,
                the district court did not err in denying this claim.


                      2We  note that the judgment of conviction appears to have an error in
                it because it states that appellant was sentenced under the large habitual
                criminal statute. At the sentencing hearing, the district specifically
                referenced the small habitual statute, NRS 207.010(1)(a), and gave
                appellant a sentence within the parameters of that statute.


SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A
                            Next, appellant claimed that he received ineffective assistance
                of appellate counsel. To prove ineffective assistance of appellate counsel, a
                petitioner must demonstrate that counsel's performance was deficient in
                that it fell below an objective standard of reasonableness, and resulting
                prejudice such that the omitted issue would have a reasonable probability
                of success on appeal. Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102,
                1114 (1996). Both components of the inquiry must be shown, Strickland,
                466 U.S. at 697. We give deference to the court's factual findings if
                supported by substantial evidence and not clearly erroneous but review
                the court's application of the law to those facts de novo. Lader, 121 Nev.
                at 686, 120 P.3d at 1166.
                            First, appellant claimed that appellate counsel was ineffective
                for refusing to raise the claims that he wanted on appeal. Appellant failed
                to demonstrate that appellate counsel was deficient or that he was
                prejudiced. A criminal defendant does not have a constitutional right to
                compel counsel to raise specific issues on appeal and, in order to provide
                effective assistance, appellate counsel will be most effective when every
                conceivable issue is not raised on appeal. Jones v. Barnes, 463 U.S. 745,
                751 (1983); Ford v. State, 105 Nev. 850, 853, 784 P.2d 951, 953 (1989).
                Further, appellant failed to demonstrate that any issue that was not
                raised had a reasonable likelihood of success on appeal. Therefore, the
                district court did not err in denying this claim.
                            Second, appellant claimed that appellate counsel was
                ineffective for failing to "federalize" his claims. Appellant failed to
                demonstrate that appellate counsel was deficient or that he was
                prejudiced because he failed to demonstrate that he would have gained a
                more favorable standard of review or a more favorable result on direct

SUPREME COURT
        or
     NEVADA
                                                       7
(0) 1947A
                appeal had appellate counsel federalized the arguments.    See Browning v.
                State, 120 Nev. 347, 365, 91 P.3d 39, 52 (2004). Therefore, the district
                court did not err in denying this claim
                            Third, appellant claimed that appellate counsel was ineffective
                for failing to withdraw as counsel. Appellant failed to demonstrate that
                appellate counsel was deficient or that he was prejudiced. Appellant filed
                a motion in proper person to dismiss and replace counsel after appellate
                counsel filed the fast track statement in this court. This court denied the
                motion, and appellant has not demonstrated any grounds that would have
                caused objectively reasonable counsel to file a motion to withdraw.
                Therefore, it would have been unnecessary to withdraw. Further, he
                failed to demonstrate a reasonable probability of success on appeal had
                appellate counsel asked and been allowed to withdraw. Therefore, the
                district court did not err in denying this claim.
                            Next, appellant claimed that the trial court erred by denying
                his motion for new counsel. He also claimed that perjured testimony was
                presented at trial. These claims could have been raised on direct appeal
                and appellant failed to demonstrate cause and actual prejudice to
                overcome the procedural bar. NRS 34.810(1)(b). Therefore, the district
                court did not err in denying these claims.
                            Finally, appellant claimed that the cumulative errors of trial
                and appellate counsel entitled him to relief Appellant failed to
                demonstrate that any alleged errors of counsel, singly or cumulatively,




SUPREME COURT
         OF
      NEVADA
                                                       8
(C)) 1947A
                 would have had a reasonable probability of altering the outcome at trial or
                 on appeal. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 3




                                                                                   J.
                                                    Pickering
                                                       ea.,‘

                                                           ba-„X
                                                    Parr


                                                                                   J.
                                                     aitta


                 cc: Hon. Jessie Elizabeth Walsh, District Judge
                      Patrick Phillip Decarolis
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       3 We  have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A    e